Citation Nr: 1430400	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a neck injury, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for left otitis externa, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1989 to January 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim is now with the Newark, New Jersey RO.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In October 2012, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for a neck injury.  

2.  In October 2012, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for left otitis externa.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for a neck injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for left otitis externa have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2012, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for a neck injury and for left otitis externa.  That withdrawal was reduced to writing.  In a letter dated in June 2014, the Veteran's representative confirmed the Veteran's desire to withdrawal his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal of the issue of service connection for a neck injury is dismissed.

The appeal of the issue of service connection for left otitis externa is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


